 

[ex10-2_001.jpg]

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into by and between Xtant
Medical Holdings, Inc. (together with its subsidiaries, the “Company”), and Greg
Jensen, an Individual (“Employee”), and is effective on February 11, 2019
(“Effective Date”). The Company and Employee are sometimes referred to as the
“Parties” or “Party” in this Agreement, and the Company may designate a
subsidiary to be the employer of the Employee.

 

In consideration of the mutual promises, covenants and agreements contained in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

1. EMPLOYMENT AND DUTIES.

 

A. Job Title and Responsibilities. Employee hereby agrees to be employed as Vice
President, Finance and Interim Chief Financial Officer. Employee’s title and
responsibilities may change during the course of Employee's employment with
Employer, but the terms of this Agreement shall remain in full force and effect
regardless of any change in Employee's title or responsibilities.

 

B. Full-Time Best Efforts. Employee agrees to devote Employee’s full
professional time and attention to the business of the Company (and its
subsidiaries, affiliates, or related entities) and the performance of Employee’s
obligations under this Agreement, and will at all times faithfully,
industriously and to the best of Employee’s ability, experience and talent,
perform all of Employee’s obligations hereunder. The Employee shall not, at any
time during Employee’s employment by the Company, directly or indirectly, act as
a partner, officer, director, consultant, employee, or provide services in any
other capacity to any other business enterprise that conflicts with the
Company’s business or Employee’s duty of loyalty to the Company.

 

C. At-Will Employment. Employee acknowledges that Company’s at-will employment
offer is expressly conditioned upon Employee’s acceptance of the terms of this
Agreement. Employee enters into this Agreement in exchange for Company’s offer
of at-will employment. As an at-will employee, Employee’s services may be
terminated with or without cause by the Company or by the Employee at any time
upon sixty (60) days’ written notice to the other Party of any termination of
employment.

 

D. Duty of Loyalty. Employee acknowledges that during Employee’s employment with
the Company, Employee has participated in and will participate in relationships
with existing and prospective clients, customers, partners, suppliers, service
providers and vendors of the Company that are essential elements of the
Company’s goodwill. The parties acknowledge that Employee owes the Company a
fiduciary duty to conduct all affairs of the Company in accordance with all
applicable laws and the highest standards of good faith, trust, confidence and
candor, and to endeavor, to the best of Employee’s ability, to promote the best
interests of the Company.

 

E. Conflict of Interest. Employee agrees that while employed by the Company, and
except with the advance written consent of a duly authorized officer of the
Company, Employee will not enter into, on behalf of the Company, or cause the
Company or any of its affiliates to enter into, directly or indirectly, any
transactions with any business organization in which Employee or any member of
Employee’s immediate family may be interested as a shareholder, partner, member,
trustee, director, officer, employee, consultant, lender or guarantor or
otherwise; provided, however, that nothing in this Agreement shall restrict
transactions between the Company and any company whose stock is listed on a
national securities exchange or actively traded in the over-the-counter market
and over which Employee does not have the ability to control or significantly
influence policy decisions.

 



Confidential: Employment Agreement: Jensen, Greg Please initial each page: /s/
GJ



 

 Page 1 

 

 

[ex10-2_001.jpg]

 

2. CONFIDENTIAL INFORMATION.

 

A. I understand that during my employment relationship with the Company, the
Company intends to provide me with information, including Confidential
Information (as defined herein), without which I would not be able to perform my
duties to the Company. I agree, at all times during the term of my employment
relationship and thereafter, to hold in strictest confidence, and not to use,
except for the benefit of the Company to the extent necessary to perform my
obligations to the Company under the relationship, and not to disclose to any
person, firm, corporation or other entity, without written authorization from
the Company in each instance, any Confidential Information that I obtain, access
or create during the term of the relationship, whether or not during working
hours, until such Confidential Information becomes publicly and widely known and
made generally available through no wrongful act of mine or of others who were
under confidentiality obligations as to the item or items involved. I understand
that “Confidential Information” means information and physical material not
generally known or available outside the Company and information and physical
material entrusted to the Company by third parties. “Confidential Information”
includes, without limitation, Assigned Inventions, technical data, trade
secrets, marketing ideas or plans, research, product or service ideas or plans,
business strategies, investments, investment opportunities, potential
investments, market studies, industry studies, historical financial data,
financial information and results, budgets, identity of Clients, forecasts
(financial or otherwise), possible or pending transactions, customer lists and
domain names, price lists, and pricing methodologies.

 

B. At all times, both during my employment and after its termination, I will
keep and hold all such Confidential Information in strict confidence and trust.
I will not use or disclose any Confidential Information without the prior
written consent of the Company, except as may be necessary to perform my duties
as an employee of the Company for the benefit of the Company, or as is required
by valid legal process of which the Company is notified. Upon termination of my
employment with the Company, I will promptly deliver to the Company all
documents and materials of any nature pertaining to my work with the Company. I
will not take with me any documents or materials or copies thereof containing
any Confidential Information. I shall not remove any documents, writings,
computer files or programs or other media containing Confidential Information
from the premises or possession of the Company unless I have obtained express
authorization in writing by the Company to do so; provided, that I may take such
material to my residence or on business trips as may be necessary to perform my
duties as an employee of the Company and for the benefit of the Company as long
as such material is returned to the premises and possession of the Company.

 

C. I agree not to infringe the copyright of the Company, its Customers or third
parties (including, without limitation, my previous employer, customers, etc.)
by unauthorized or unlawful copying, modifying or distributing of copyrighted
material, including plans, drawings, reports, financial analyses, market
studies, computer software and the like.

 



Confidential: Employment Agreement: Jensen, Greg Please initial each page: /s/
GJ

 

 Page 2 

 

 

[ex10-2_001.jpg]

 

3. COVENANT NOT TO COMPETE.

 

A. Non-competition Covenant. Employee agrees that during the Restricted Period
(as defined below), Employee shall not, directly or indirectly within the
Territory (as defined below): (i) personally, by agency, as an employee,
independent contractor, consultant, officer, director, manager, agent,
associate, investor, or by any other artifice or device, engage in any
Competitive Business (as defined below), (ii) assist others, including but not
limited to employees of the Company, to engage in any Competitive Business, or
(iii) own, purchase, finance, organize or take preparatory steps to own,
purchase, finance, or organize a Competitive Business.

 

B. Definitions.

 

1. “Competitive Business” means (i) any person, entity or organization which is
engaged in or about to become engaged in research on, consulting regarding, or
development, production, marketing or selling of any product, process,
technology, device, invention or service which resembles, competes with or is
intended to resemble or compete with a product, process, technology, device,
invention or service under research or development or being promoted marketed,
sole or serviced by the Company; or (ii) any other line of business that was
conducted or proposed to be conducted by the Company or any affiliate, successor
or related entity at any time during the term of Employee’s employment with the
Company.

 

2. “Territory” means the territory(ies) to which Employee was assigned during
Employee’s employment with the Company.

 

3. “Restricted Period” means the period of Employee’s employment with the
Company and for twelve (12) months immediately following the cessation of
his/her employment (regardless of the reason or circumstances of that separation
of employment) with the Company.

 

4. NON-SOLICITATION AND NON-INTERFERENCE COVENANTS.

 

A. Non-solicitation of Employees and Others. During the Restricted Period,
Employee shall not, directly or indirectly, solicit, recruit, or induce, or
attempt to solicit, recruit or induce any employee, consultant, independent
contractor, vendor, supplier, or agent to (i) terminate or otherwise adversely
affect his or her employment or other business relationship (or prospective
employment or business relationship) with the Company, or (ii) work for Employee
or any other person or entity, other than the Company or its affiliates or
related entities.

 

B. Non-solicitation of Customers. During the Restricted Period, Employee shall
not, directly or indirectly, solicit, recruit, or induce any Customer (as
defined below) for the purpose of (i) providing any goods or services related to
a Competitive Business, or (ii) interfering with or otherwise adversely
affecting the contracts or relationships, or prospective contracts or
relationships, between the Company (including any related or affiliated
entities) and such Customers. “Customer” means a person or entity with which
Employee had contact or about whom Employee gained information while an Employee
of the Company, and to which the Company was selling or providing products or
services, was in active negotiations for the sale of its products or services,
or was otherwise doing business as of the date of the cessation of Employee’s
employment with the Company or for whom the Company had otherwise done business
within the twelve (12) month period immediately preceding the cessation of
Employee’s employment with the Company.

 



Confidential: Employment Agreement: Jensen, Greg Please initial each page: /s/
GJ

 

 Page 3 

 

 

[ex10-2_001.jpg]

 

5. ACKNOWLEDGEMENTS. Employee acknowledges and agrees that:

 

A. The geographic and duration restrictions contained in Sections 3 and 4 of
this Agreement are fair, reasonable, and necessary to protect the Company’s
legitimate business interests and trade secrets, given the geographic scope of
the Company’s business operations, the competitive nature of the Company’s
business, and the nature of Employee’s position with the Company;

 

B. Employee’s employment creates a relationship of confidence and trust between
Employee and the Company with respect to the Confidential Information, and
Employee will have access to Confidential Information (including but not limited
to trade secrets) that would be valuable or useful to the Company’s competitors;

 

C. The Company’s Confidential Information is a valuable asset of the Company,
and any violation of the restrictions set forth in this Agreement would cause
substantial injury to the Company;

 

D. The restrictions contained in this Agreement will not unreasonably impair or
infringe upon Employee’s right to work or earn a living after Employee’s
employment with the Company ends, but Employee is prepared for the possibility
that his/her standard of living may be reduced during the Restricted Period and
assumes and accepts any risk associated with that possibility; and

 

E. This Agreement is a contract for the protection of trade secrets under
applicable law and is intended to protect the Confidential Information
(including trade secrets) identified above.

 

6. “BLUE PENCIL” AND SEVERABILITY PROVISION. If a court of competent
jurisdiction declares any provision of this Agreement invalid, void, voidable,
or unenforceable, the court shall reform such provision(s) to render the
provision(s) enforceable, but only to the extent absolutely necessary to render
the provision(s) enforceable and only in view of the Parties’ express desire
that the Company be protected to the greatest possible extent under applicable
law from improper competition and the misuse or disclosure of trade secrets and
Confidential Information. To the extent such a provision (or portion thereof)
may not be reformed so as to make it enforceable, it may be severed and the
remaining provisions shall remain fully enforceable.

 

7. INVENTIONS.

 

A. Inventions Retained and Licensed. Attached as Exhibit A is a list describing
all inventions and information created, discovered or developed by Employee,
whether or not patentable or registrable under patent, copyright or similar
statutes, made or conceived or reduced to practice or learned by Employee,
either alone or with others before Employee’s employment with the Company
(“Prior Inventions”), which belong in whole or in part to Employee, and which
are not being assigned by Employee to the Company. Employee represents that
Exhibit A is complete and contains no confidential or confidential information
belonging to a person or entity other than Employee. Employee acknowledges and
agrees that Employee has no rights in any Inventions (as that term is defined
below) other than the Prior Inventions listed on Exhibit A. If there is nothing
identified on Exhibit A, Employee represents that there are no Prior Inventions
as of the time of signing this Agreement. Employee shall not incorporate, or
permit to be incorporated, any Prior Invention owned by Employee or in which
he/she has an interest in a Company product, process or machine without the
Company’s prior written consent. Notwithstanding the foregoing, if, in the
course of Employee’s employment with the Company, Employee directly or
indirectly incorporates into a Company product, process or machine a Prior
Invention owned by Employee or in which Employee has an interest, the Company is
hereby granted and shall have a non-exclusive, royalty-free, irrevocable,
perpetual, world-wide license to make, have made, modify, use, create derivative
works from and sell such Prior Invention as part of or in connection with such
product, process or machine.

 



Confidential: Employment Agreement: Jensen, Greg Please initial each page: /s/
GJ



 

 Page 4 

 

 

[ex10-2_001.jpg]

 

B. Assignment of Inventions. Employee shall promptly make full, written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby irrevocably transfers and assigns, and agrees to
transfer and assign, to the Company, or its designee, all his/her right, title
and interest in and to any and all inventions, original works of authorship,
developments, concepts, improvements, designs, discoveries, ideas, trademarks
(and all associated goodwill), mask works, or trade secrets, whether or not they
may be patented or registered under copyright or similar laws, which Employee
may solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during Employee’s employment by
the Company (the “Inventions”). Employee further acknowledges that all original
works of authorship which are made by Employee (solely or jointly with others)
within the scope of and during the period of his/her employment with the Company
and which may be protected by copyright are “Works Made For Hire” as that term
is defined by the United States Copyright Act. Employee understands and agrees
that the decision whether to commercialize or market any Invention developed by
Employee solely or jointly with others is within the Company’s sole discretion
and the Company’s sole benefit and that no royalty will be due to Employee as a
result of the Company’s efforts to commercialize or market any such invention.

 

Employee recognizes that Inventions relating to his or her activities while
working for the Company and conceived or made by Employee, whether alone or with
others, within one (1) year after cessation of Employee’s employment, may have
been conceived in significant part while employed by the Company. Accordingly,
Employee acknowledges and agrees that such Inventions shall be presumed to have
been conceived during Employee’s employment with the Company and are to be, and
hereby are, assigned to the Company unless and until Employee has established
the contrary.

 

The requirements of this Section 7B do not apply to any intellectual property
for which no equipment, supplies, facility or trade secret information of the
Company was used, and which was developed, entirely on the Employee’s own time,
and (i) which does related (x) directly to the Company’s business or (y) to the
Company’s actual or demonstrably anticipated research and development or (ii)
which does not result from any work the Employee performed for the Company.

 

C. Maintenance of Records. Employee agrees to keep and maintain adequate and
current written records of all Inventions made by Employee (solely or jointly
with others) during his/her employment with the Company. The records will be in
the form of notes, sketches, drawings and any other format that may be specified
by the Company. The records will be available to and remain the sole property of
the Company at all times.

 



Confidential: Employment Agreement: Jensen, Greg Please initial each page: /s/
GJ



 

 Page 5 

 

 

[ex10-2_001.jpg]

 

D. Patent, Trademark and Copyright Registrations. Employee agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Inventions and any copyrights, patents,
trademarks, service marks, mask works, or any other intellectual property rights
in any and all countries relating thereto, including, but not limited to, the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments the Company deems necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns, and nominees the sole and exclusive rights, title, and
interest in and to such inventions, and any copyrights, patents, trademarks,
service marks, mask works, or any other intellectual property rights relating
thereto. Employee further agrees that his/her obligation to execute or cause to
be executed, when it is in his/her power to do so, any such instrument or paper
shall continue after termination or expiration of this Agreement of the
cessation of his/her employment with the Company. If the Company is unable
because of Employee’s mental or physical incapacity or for any other reason to
secure Employee’s signature to apply for or to pursue any application for any
United States or foreign patents, trademarks or copyright registrations covering
inventions or original works of authorship assigned to the Company as above,
then Employee hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as Employee’s agent and attorney-in-fact to
act for and in his/her behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters, patent, trade marks or copyright
registrations thereon with the same legal force and effect as if executed by
Employee; this power of attorney shall be a durable power of attorney which
shall come into existence upon Employee’s mental or physical incapacity.

 

8. SURVIVAL AND REMEDIES. Employee’s obligations of nondisclosure,
non-solicitation, non-interference, and non-competition under this Agreement
shall survive the cessation of Employee’s employment with the Company and shall
remain enforceable. In addition, Employee acknowledges that upon a breach or
threatened breach of any obligation of nondisclosure, non-solicitation,
non-interference, or non-competition of this Agreement, the Company will suffer
irreparable harm and damage for which money alone cannot fully compensate the
Company. Employee therefore agrees that upon such breach or threat of imminent
breach of any such obligation, the Company shall be entitled to seek a temporary
restraining order, preliminary injunction, permanent injunction or other
injunctive relief, without posting any bond or other security, barring Employee
from violating any such provision. This Section shall not be construed as an
election of any remedy, or as a waiver of any right available to the Company
under this Agreement or the law, including the right to seek damages from
Employee for a breach of any provision of this Agreement and the right to
require Employee to account for and pay over to the Company all profits or other
benefits derived or received by the Employee as the result of such a breach, nor
shall this Section be construed to limit the rights or remedies available under
state law for any violation of any provision of this Agreement.

 

9. RETURN OF COMPANY PROPERTY. All devices, records, reports, data, notes,
compilations, lists, proposals, correspondence, specifications, equipment,
drawings, blueprints, manuals, DayTimers, planners, calendars, schedules, discs,
data tapes, financial plans and information, or other recorded matter, whether
in hard copy, magnetic media or otherwise (including all copies or reproductions
made or maintained, whether on the Company’s premises or otherwise), pertaining
to Employee’s work for the Company, or relating to the Company or the Company’s
Confidential Information, whether created or developed by the Employee alone or
jointly during his/her employment with the Company, are the exclusive property
of the Company. Employee shall surrender the same (as well as any other property
of the Company) to the Company upon its request or promptly upon the cessation
of employment. Upon the separation of Employee’s employment, he/she agrees to
sign and deliver the “Termination Certificate” attached as Exhibit B, which
shall detail all Company property that is surrendered upon separation of
employment.

 



Confidential: Employment Agreement: Jensen, Greg Please initial each page: /s/
GJ

 

 Page 6 

 

 

[ex10-2_001.jpg]

 

10. NO CONFLICTING AGREEMENTS OR IMPROPER USE OF THIRD-PARTY INFORMATION. During
her/his employment with the Company, Employee shall not improperly use or
disclose any confidential information or trade secrets of any former employer or
other person or entity, and Employee shall not bring on to the premises of the
Company any unpublished document or confidential information belonging to any
such former employer, person or entity, unless consented to in writing by the
former employer, person or entity. Employee represents that he/she has not
improperly used or disclosed any confidential information or trade secrets of
any other person or entity during the application process or while employed or
affiliated with the Company. Employee also acknowledges and agrees that he/she
is not subject to any contract, agreement, or understanding that would prevent
Employee from performing his/her duties for the Company or otherwise complying
with this Agreement. To the extent Employee violates this provision, or his/her
employment with the Company constitutes a breach or threatened breach of any
contract, agreement, or obligation to any third party, Employee shall indemnify
and hold the Company harmless from all damages, expenses, costs (including
reasonable attorneys’ fees) and liabilities incurred in connection with, or
resulting from, any such violation or threatened violation.

 

11. GENERAL PROVISIONS.

 

A. Governing Law; Consent To Personal Jurisdiction. The laws of the State of
Minnesota shall govern the Employee’s employment and this Agreement without
regard to conflict of laws principles. Employee hereby consents to the personal
jurisdiction of the state courts located in Hennepin County, State of Minnesota,
and the federal court sitting in Hennepin County, State of Minnesota, if that
court otherwise possesses jurisdiction over the matter, for any legal proceeding
concerning the Employee’s employment or termination of employment, or arising
from or related to this Agreement or any other agreement executed between the
Employee and the Company.

 

B. Entire Agreement. This Agreement, together with the Exhibits hereto, sets
forth this entire Agreement between the Company (and any of its related or
affiliated entities, officers, agents, owners or representatives) and the
Employee relating to the subject matter herein, and supersedes any and all prior
discussions and agreements, whether written or oral, on the subject matter
hereof. To the extent that this Agreement may conflict with the terms of another
written agreement between the Employee and the Company, the terms of this
Agreement will control.

 

C. Modification. No modification of or amendment to this Agreement will be
effective unless in writing and signed by Employee and an authorized
representative of the Company.

 

D. Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of its ability to enforce that provision or any other
provision. The Company’s failure to enforce any breach of this Agreement shall
not act as a waiver of that breach or any future breach. No waiver of any of the
Company’s rights under this Agreement will be effective unless in writing. Any
such written waiver shall not be deemed a continuing waiver unless specifically
stated, and shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

 



Confidential: Employment Agreement: Jensen, Greg Please initial each page: /s/
GJ

 

 Page 7 

 

 

[ex10-2_001.jpg]

 

E. Successors and Assigns. This Agreement shall be assignable to, and shall
inure to the benefit of, the Company’s affiliates, subsidiaries, successors and
assigns. Employee shall not have the right to assign his/her rights or
obligations under this Agreement.

 

F. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable, and all of which together shall constitute
one agreement. Signatures of the Parties that are transmitted in person or by
facsimile or e-mail shall be accepted as originals.

 

G. Further Assurances. Employee agrees to execute any proper oath or verify any
document required to carry out the terms of this Agreement.

 

H. Title and Headings. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement.

 

I. Notices. All notices and communications that are required or permitted to be
given under this Agreement shall be in writing and shall be sufficient in all
respects if given and delivered in person, by electronic mail, by facsimile, by
overnight courier, or by certified mail, postage prepaid, return receipt
requested, to the receiving Party at the Party’s addresses shown on the
signature blocks below or to such other address as such Party may have given to
the other by notice pursuant to this Section. Notice shall be deemed given (i)
on the date of delivery in the case of personal delivery, electronic mail or
facsimile, or (ii) on the delivery or refusal date as specified on the return
receipt in the case of certified mail or on the tracking report in the case of
overnight courier.

 

12. EMPLOYEE’S ACKNOWLEDGMENTS. Employee acknowledges that he/she is executing
this Agreement voluntarily and without duress or undue influence by the Company
or anyone else and that Employee has carefully read this Agreement and fully
understands the terms, consequences, and binding effect of this Agreement.

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Employment Agreement as of the date first written above.

 

EMPLOYEE   XTANT MEDICAL HOLDINGS, INC.           Print Name: Greg Jensen  
Print Name:   Signature: /s/ Greg Jensen   Signature: /s/ Michael Mainelli Date:
February 8, 2019   Title: Interim Chief Executive Officer       Date: February
8, 2019

 



Confidential: Employment Agreement: Jensen, Greg Please initial each page: /s/
GJ



 

 Page 8 

 

 

[ex10-2_001.jpg]

 

EXHIBIT A

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP

 

IS A LIST ATTACHED? (PLEASE CHECK): [  ] YES [X] NO

 

NOTE: The following is a list of all Prior Inventions made, conceived, developed
or reduced to practice by Employee prior to his/her employment with the Company.
IF NO SUCH LIST IS ATTACHED, THAT MEANS EMPLOYEE IS NOT ASSERTING THE EXISTENCE
OF ANY PRIOR INVENTIONS.



 



Confidential: Employment Agreement: Jensen, Greg Please initial each page: /s/
GJ



 



 Page 9 

 

